Citation Nr: 0947945	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  07-04 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for sebaceous cysts.

2.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to exposure to herbicides.

3.  Entitlement to service connection for thrombocytopenia 
and leucopenia, claimed as secondary to exposure to 
herbicides.

4.  Entitlement to service connection for depression.

5.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for kidney problems, claimed as renal cysts.

6.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for posttraumatic stress disorder.

7.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant/Veteran and his Spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to 
January 1966, with honorable service in the Republic of 
Vietnam from August 1965 to January 1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which denied the benefits sought on 
appeal.

The Veteran and his wife appeared and gave personal testimony 
before the Board in August 2009.  A transcript of the hearing 
is of record.

A review of the record reveals that procedural matters have 
not been addressed and the medical record must be further 
developed.  As such, the appeal is REMANDED to the RO.  VA 
will notify the Veteran if further action is required.


REMAND

Upon receipt of a claim, VA has the duty to provide a 
claimant notice of his rights and responsibilities as set out 
in the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  There are additional 
obligations with respect to VA's duty to notify a claimant 
when he is requesting that a previously denied claim be 
reopened.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  A 
review of the claims folder reveals that the Veteran, through 
his private counsel, submitted claims in May 2006 but he was 
never provided with any notice.  Consequently, this appeal 
must be remanded to ensure that the Veteran is properly 
advised of the evidence needed to substantiate his claims, 
including the evidence needed to reopen the claims of 
entitlement to service connection for kidney problems, 
posttraumatic stress disorder, and fibromyalgia.

In reviewing the entirety of the record, the Board also finds 
that the Veteran should be scheduled for medical examinations 
in order to meet VA's duty to assist him pursuant to 
38 C.F.R. § 3.159(c)(4).  Specifically, the Veteran served 
honorably in the Republic of Vietnam and is presumed to have 
been exposed to herbicides, including Agent Orange.  He makes 
a number of claims regarding disabilities for which he 
receives treatment and has no idea how they started.  Because 
there is an in-service event, i.e. exposure to herbicides, 
current diagnoses, and an assertion that the disabilities 
began as a consequence of the in-service exposure, the Board 
finds that the very low threshold for requiring examination 
has been met and the Veteran should be scheduled for an Agent 
Orange examination.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  Consequently, this appeal must also be remanded 
for additional development of the medical record.

In reviewing the Veteran's claims of entitlement to service 
connection for acquired psychiatric disorders, the Board 
notes that the Veteran's claim of entitlement to service 
connection for posttraumatic stress disorder was denied in 
November 2001 as he did not have a diagnosis of that 
disorder.  Since that time, the Veteran has been treated for 
posttraumatic stress disorder, depression, anxiety and an 
adjustment disorder with an anxious mood.  His testimony 
before the Board, as well as that of his wife, is wholly 
credible in reflecting that he has been jumpy and anxious 
since his return from Vietnam; that he does not know what is 
wrong with him; that he has memories of being scared while on 
guard duty alone in Vietnam; and, that he experiences crying 
spells on a regular basis.  Although he provided a statement 
previously that he had witnessed a friend get electrocuted in 
Vietnam, the Veteran clearly stated before the Board that he 
did not witness the death, that he did not participate in 
combat with the enemy, but that his base was close enough to 
enemy attacks that he feared for his life on a regular basis, 
particularly when on guard duty alone.

The United States Court of Veterans Appeals (Court) held that 
although a claimant may identify a particular mental 
condition on the claims form accompanying his application for 
VA benefits, the scope of the claim cannot be limited only to 
the condition stated, "but must rather be considered a claim 
for any mental disability that may reasonably be encompassed 
by several factors including:  the claimant's description of 
the claim; the symptoms the claimant describes; and the 
information the claimant submits or that VA obtains in 
support of the claim."  See Clemons v. Shinseki,  23 Vet. 
App. 1 (2009). 

In light of Clemons and the credible testimony provided by 
the Veteran and his wife, the Board finds that a psychiatric 
examination is required in order to determine the nature and 
etiology of the Veteran's complaints.  Because there is a 
formal finding within the claims folder that there is not 
enough information to make any attempts to verify his alleged 
stressors and the Veteran has not provided any additional 
verifiable information, the Board finds that the examination 
should be scheduled with the notation that the examiner is to 
state whether the Veteran's fearing for his life as described 
is sufficient to meet criteria for a diagnosis of 
posttraumatic stress disorder.  The examiner should also 
render diagnoses for all disabilities identified and state 
whether each disability had its origin during service or as a 
consequence of service.  Each opinion must be supported by 
complete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Provide VCAA notice with respect to 
all claims on appeal.  The notice must 
include information regarding the 
claims previously denied as required by 
Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Perform all necessary 
development as a result of any 
response(s) received from the Veteran 
and/or his counsel.

2.  Schedule the Veteran for an Agent 
Orange examination at the Memphis VA 
Medical Center.  The Veteran's claims 
folder should be provided to the 
examiner and the examiner should be 
requested to comment on his/her review 
of the pertinent evidence.  The 
examiner should be put on notice that 
the Veteran served five months in 
Vietnam and is presumed to have been 
exposed to all herbicides used there.  
The examiner should elicit a history of 
the Veteran's pre-service medical 
condition, as well as his exposure to 
chemicals as a farmer for the majority 
of his life.  The examiner should 
consider the Veteran's complaints of 
sebaceous cysts, peripheral neuropathy, 
thrombocytopenia, leucopenia, kidney 
problems and fibromyalgia and render 
all appropriate diagnoses.  For each 
diagnosis rendered, the examiner must 
state whether it is at least as likely 
as not a result of exposure to 
chemicals during service.  Each opinion 
rendered MUST be supported by 
rationale.  

3.  Schedule the Veteran for a 
psychiatric examination at the Memphis 
VA Medical Center.  The Veteran's 
claims folder should be provided to the 
examiner and the examiner should be 
requested to comment on his/her review 
of the pertinent evidence.  The 
examiner should be put on notice that 
the Veteran served five months in 
Vietnam but was not in combat with the 
enemy nor does he have a verifiable 
stressor other than his stated fearing 
for his life.  The examiner should 
elicit a history of the Veteran's pre-
service mental health condition and 
should consider the evidence of current 
treatment for posttraumatic stress 
disorder, depression, anxiety and an 
adjustment disorder.  The examiner 
should render all appropriate diagnoses 
and, for each diagnosis rendered, the 
examiner must state whether it is at 
least as likely as not a result of 
events experienced during service.  
Each opinion rendered MUST be supported 
by rationale.  If posttraumatic stress 
disorder is diagnosed, the examiner 
must specifically state what stressor 
the disorder is based upon.

4.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are 
not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The purpose of this REMAND is to cure a procedural error and 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The Veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


